DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wesley D. Greenwell on 04/22/2021.
The application has been amended as follows:
Claims
Claim 1, in last line of the claim, right after “an amine solution” and prior to period at the end of the claim, inserted --comprising trimethylamine solution to remove calcium and magnesium from the polymeric capsules--
Claim 9, in 2nd line, after “the polymeric solution in one of the” and prior to “drum reservoirs”, inserted --plurality--, and in 3rd line, after “capsules out of the gelation bath from another one of the” and prior to “drum reservoirs”, inserted --plurality--
Claim 11, in 1st line, after “wherein the amine solution” and prior to “comprises”, inserted --further--
Claims 12-20 are cancelled.
Response to Amendment
Claims 12-20 are cancelled.
In view of the above examiner’s amendment, the following rejections are withdrawn from the previous office action, mailed on 11/27/2020.
Rejection of claims 1-11 under 35 U.S.C. 102(a)(1) as being anticipated by Clark et al. (US 7,153,420)
Allowable Subject Matter
Claims 1-11 are allowed.
reasons for allowance:
Neither references of the record nor any other prior art, taken alone or in combination, Inter Alia, teach or fairly suggest “a method for synthesizing polymeric capsules for water softening,” as claimed in claim 1, “comprising: preparing a polymeric solution comprising polyacrylonitrile (PAN) and dimethyl formamide (DMF) in a hopper; regulating a valve to selectively provide a flow of polymeric solution into an auger assembly; extruding the polymeric solution through a discharge nozzle to form the polymeric capsules; submerging the polymeric capsules in a gelation bath; and treating the polymeric capsules in an amine solution comprising trimethylamine solution to remove calcium and magnesium from the polymeric capsules.”
The recorded prior art of Aebischaer et al. (US 5,418,154) disclose a method of preparing seamless capsules comprising preparing a polymeric solution comprising polyacrylonitrile (PAN) and dimethylformamide (DMF) (see column 13, lines 32-51); providing a flow of polymeric solution into an extrusion head (14) (see Figs. 1, 4A-4B); extruding the polymeric solution through a discharge nozzle (19) to form the polymeric capsules; submerging the polymeric capsules in a quenchent bath (40) or gelation bath, and then, treating the polymeric capsules in an amine solution.
However, the closest references of Aebischaer et al. (US ‘154) and Clark et al. (US ‘420), cited in the previous office action, fail to disclose an amine solution comprising trimethylamine solution to remove calcium and magnesium for treating the polymeric capsules. Therefore, Claims 1-11 deem allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1743